Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 28, 2015

The Court of Appeals hereby passes the following order:

A16D0166. MUSTAFA ANSARI v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION et al.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Mustafa Ansari1 appealed to the superior court, which
entered a final judgment and writ of possession in favor of the plaintiff in February
2015. Ansari then filed an “Emergency Petition for Writ of Mandamus, Prohibition,
Request for Stay, Declaratory and Injunctive Relief,” which the superior court denied
by order entered October 20, 2015. On October 28, 2015, Ansari filed an application
for discretionary appeal from this ruling in the Supreme Court, which construed
Ansari’s “Emergency Petition” as a motion to set aside a writ of possession and
transferred the case to this Court.2 We lack jurisdiction.
      An application for discretionary appeal generally may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448
SE2d 192) (1994). The underlying subject matter here is a dispossessory judgment.

      1
          Ansari’s last name also is spelled “Anasari” in the record.
      2
        Although Ansari’s application also is entitled “Emergency Petition for Writ
of Mandamus, Prohibition[,] Request for Stay, Declaratory and Injunctive Relief,” he
essentially seeks appellate review of the superior court’s order denying the similarly
styled “Emergency Petition” he filed in that court. See Kuriatnyk v. Kuriatnyk, 286
Ga. 589, 590 (690 SE2d 397) (2010) (in construing pleadings, substance controls
over nomenclature).
Under OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Ansari’s October 28
application is untimely, as it was filed eight days after the superior court’s order
denying his “Emergency Petition,” and more than eight months after the court’s
February 2015 final judgment. Accordingly, we lack jurisdiction to review this
application, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           12/28/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.